Case 4:19-cv-00061-ALM-CAN Document 20 Filed 04/16/21 Page 1 of 2 PageID #: 86




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION


 DANIEL JAMES RAMSOUR, # 1893269                  §
                                                  §
 VS.                                              §                  CIVIL ACTION NO. 4:19cv61
                                                  §
 DIRECTOR, TDCJ-CID                               §

                                     ORDER OF DISMISSAL

        The above-entitled and numbered civil action was referred to United States Magistrate

 Christine A. Nowak. The Report and Recommendation of the Magistrate Judge, which contains

 proposed findings of fact and recommendations for the disposition of such actions, has been

 presented for consideration. The Magistrate Judge recommended the petition for writ of habeas

 corpus be dismissed with prejudice as time-barred. Petitioner filed objections. (Dkt. # 19).

        Petitioner argues that the Magistrate Judge erred in finding that he is not entitled to

 equitable tolling. Petitioner maintains that because the trial court advised him that he had no right

 to appeal or to challenge his conviction, he should be entitled to equitable tolling. However, as the

 Magistrate Judge noted, this argument is unavailing; Petitioner’s plea agreement only states that

 he waived his right to appeal to the Court of Appeals. (Dkt. # 15-6, p. 3).

        Petitioner further objects to the Magistrate Judge’s failure to find that he is actually

 innocent. Again, he makes the same argument he made in his petition. Prior to his guilty plea,

 Petitioner went to trial for the same offense. During trial proceedings, Petitioner’s counsel moved

 for a mistrial, which was granted. Petitioner subsequently pleaded guilty to the same indictment.

 Petitioner contends that this constitutes double jeopardy, and that he is legally innocent. However,

 as the Magistrate Judge noted, “actual innocence means factual innocence,” and Petitioner must
                                                  1
    Case 4:19-cv-00061-ALM-CAN Document 20 Filed 04/16/21 Page 2 of 2 PageID #: 87




     show “factual innocence, not mere legal insufficiency.” Bousley v. United States, 523 U.S. 614,

     623 (1998).

            Petitioner also objects because the Court did not order a response from the Director. Rule 4

     of the Rules Governing Section 2254 Cases states in relevant part:

            The clerk must promptly forward the petition to a judge under the court's
            assignment procedure, and the judge must promptly examine it. If it plainly appears
            from the petition and any attached exhibits that the petitioner is not entitled to relief
            in the district court, the judge must dismiss the petition and direct the clerk to notify
            the petitioner. If the petition is not dismissed, the judge must order the respondent
            to file an answer, motion, or other response within a fixed time, or to take other
            action the judge may order. In every case, the clerk must serve a copy of the petition
            and any order on the respondent and on the attorney general or other appropriate
            officer of the state involved.

     28 U.S.C. § 2254, Rule 4; see also Kiser v. Johnson, 163 F.3d 326, 328 (5th Cir. 1999). Thus, this

     argument lacks merit.

            In all of his objections, Petitioner provides no information to refute the Magistrate Judge’s

     finding that Petitioner filed his federal habeas petition four years, one month and twenty-one days

     beyond the AEDPA limitations deadline. None of Petitioner’s objections contradict the Magistrate

     Judge’s finding that Petitioner filed an untimely habeas petition.

            After reviewing the Report and Recommendation and conducting a de novo review of

     Petitioner’s objections, the Court concludes the findings and conclusions of the Magistrate Judge

     are correct and adopts the same as the findings and conclusions of the Court.
.
            Accordingly, it is ORDERED the petition for writ of habeas corpus is DENIED, and the

     case is DISMISSED with prejudice. A Certificate of appealability is DENIED. It is further

     ORDERED all motions by either party not previously ruled on are hereby DENIED.
           SIGNED this 16th day of April, 2021.




                                           ___________________________________
                                                    2
                                           AMOS L. MAZZANT
                                           UNITED STATES DISTRICT JUDGE
